Citation Nr: 1009281	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  03-08 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder.

4.  Entitlement to service connection for a cervical spine 
disorder.

5.  Entitlement to service connection for hypertension.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right knee 
disorder.

7.  Entitlement to a disability rating greater than 10 
percent for residuals of a fracture of the left clavicle.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to December 
1969 and from May 1974 to December 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In May 2005, the Veteran submitted 
a notice of disagreement, however, the RO did not provide him 
with a Statement of the Case.  Thereafter, the case was 
before the Board in June 2006, at which time, in pertinent 
part, it was remanded so that a Statement of the Case could 
be provided to the Veteran.  By letter dated September 23, 
2008, the Veteran was issued a Statement of the Case which 
was dated in August 2008.  This was sent to the Veteran's 
last known address.  This letter informed the Veteran that he 
must submit a substantive appeal [an Appeal To Board Of 
Veterans' Appeals (VA Form 9) included] within 60 days of the 
date of said letter (namely by November 23, 2008) or within 
one year of the date of the April 2005 RO rating decision 
(which had already expired).  The Veteran did not timely file 
a substantive appeal.  Nevertheless, in June 2009 and 
December 2009, the Veteran's representative submitted two 
Appellant's Post-Remand Briefs in which the issues on appeal 
were asserted to be as set forth above.  Moreover, in a 
Certification Of Appeal (VA Form 8) dated in November 2008, 
the RO certified the above captioned issues as being on 
appeal.  Inasmuch as the RO has taken actions to indicate to 
the Veteran that the issues are on appeal, and it took no 
steps to close the appeal, the requirement that there be a 
substantive appeal is deemed waived.  Percy v. Shinseki, 23 
Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. 
App. 556 (2003) (per curiam order).

The Board also notes that the issue of entitlement to service 
connection for posttraumatic stress disorder (PTSD) had also 
been on appeal before the Board.  However, during the 
pendency of this appeal, in a rating decision dated in August 
2008, the claim for service connection for PTSD was granted.  
The Board finds that the Veteran was awarded a total grant of 
the benefit sought on appeal.  Therefore, this issue in no 
longer on appeal before the Board.

The issues of service connection for a right hip disorder; a 
left knee disorder; a lumbar spine disorder; a cervical spine 
disorder; whether new and material evidence has been received 
to reopen a claim for service connection for a right knee 
disorder; and an increased disability rating for residuals of 
a fracture of the left clavicle are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hypertension is not manifested as a result of the Veteran's 
period of active service, and was not manifested to a 
compensable degree within any applicable presumptive period.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be 
made on a case-by-case basis.  Id.  As such, in conformance 
with the precedents set forth above, on appellate review the 
Board must consider, on a case-by-case basis, whether any 
potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in June 2006 and October 2008 the Veteran 
was notified of the evidence not of record that was necessary 
to substantiate his claim.  He was told what information that 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  With respect to the Dingess 
requirements, the Veteran was provided with the requisite 
notice in both of the aforestated letters.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  

As will be discussed below, the claim is being denied on the 
basis that no competent medical evidence has been submitted 
which links any current hypertension to the Veteran's active 
service.  In this circumstance, there is no duty on the part 
of VA to provide a medical examination, because as in Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorder, if shown.  The 
Veteran has not done so, and no evidence thus supportive has 
otherwise been obtained.  Here, as in Wells, the record in 
its whole, after due notification, advisement, and assistance 
to the Veteran under the VCAA, does not contain competent 
evidence to suggest that the Veteran has hypertension that is 
related to his active service.  Given these matters of 
record, there is no competent evidence that "the disability 
or symptoms may be associated with the claimant's active 
military . . . service." 38 U.S.C.A § 5103A(d); cf. Charles 
v. Principi, 16 Vet. App. 370 (2002).  Under such 
circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id. 

In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA. 

Service connection for hypertension

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2009).

Service connection for cardiovascular renal disease, to 
include hypertension, may also be established based on a 
legal "presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2009).

A review of the Veteran's service treatment records reveals 
that there is no diagnosis of hypertension made during his 
period of active service.  Reports of medical examination 
dated at entrance in December 1966 and at separation in 
November 1969 each show that upon clinical evaluation his 
heart and vascular system were normal.  The associated report 
of medical history at service entrance shows that the Veteran 
indicated he had never had high or low blood pressure.  The 
associated report of medical history at service entrance 
shows that the Veteran was said to have had a history of low 
blood pressure four years earlier.  The records do not show 
that blood pressure readings ever exceeded the recognized 
threshold for high blood pressure of 140/90.

Subsequent to service, a VA medical certificate dated in 
February 1983 shows that the Veteran's blood pressure was 
138/90.  In March 1983 his blood pressure was 128/94.  In 
October 1994 his blood pressure was 140/92.

A VA outpatient treatment record dated in November 1997 shows 
that it was indicated that the Veteran did not have 
hypertension.  His blood pressure was, however, read to be 
136/91.

A private medical record from J. W. W., M.D., dated in 
September 1998, shows that the Veteran's blood pressure was 
138/104.  The assessment, in pertinent part, was 
hypertension.

Thereafter, VA and private medical treatment records dated 
from October 1998 to July 2008 show intermittent reports of 
elevated blood pressure readings and hypertension.

Having carefully considered the competent medical evidence of 
record, the Board finds that the preponderance of the 
evidence has failed to demonstrate that the Veteran was ever 
diagnosed with hypertension during his period of active 
service. The Veteran's separation examination report is 
highly probative as to the Veteran's condition at the time of 
his release from active duty, as it was generated with the 
specific purpose of ascertaining his then-physical condition, 
as opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  This report is 
entirely negative for any symptoms associated with 
hypertension and weighs heavily against the claim.  In fact, 
the separation report of medical history showed a history of 
low blood pressure.  There is also no evidence of the 
manifestation of high blood pressure or hypertension to a 
compensable degree within one year following separation from 
service.

The first evidence of record of elevated blood pressure 
readings is not until the February 1983 VA medical 
certificate which showed that the Veteran's blood pressure 
was 138/90.  This was several years following the Veteran's 
separation from active service.  The first evidence of record 
of a diagnosis of hypertension was not until the September 
1998 report from Dr. W., which is decades following his 
service discharge.  Evidence of a prolonged period without 
medical complaint and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

Although the Veteran currently has a diagnosis of 
hypertension, there is no evidence of a chronic disability 
during his period of active service, continuity of 
symptomatology after such period of active service, or 
medical evidence associating the current diagnosis to 
service.  See Hickson, 12 Vet. App. at 253.

In view of the absence of inservice findings of hypertension, 
and the lengthy period following service without treatment, 
there is no evidence of continuity of symptomatology, and 
this weighs against the Veteran's claim.  The Board 
recognizes the Veteran's contentions that he has hypertension 
as a result of his period of active service.  When a 
condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of his elevated blood pressure, his opinion is outweighed by 
the competent medical evidence.  Simply stated, the Veteran's 
service treatment records (containing no competent medical 
evidence of elevated blood pressure readings or hypertension) 
and post-service treatment records (showing no elevated blood 
pressure readings until February 1983 or a diagnosis of 
hypertension until September 1998; and no competent medical 
evidence linking the current hypertension to the Veteran's 
active service) outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service and the current hypertension.  
While the Board is sympathetic to the Veteran's claim, and he 
is certainly competent to describe that which he experienced 
in service, any contentions by the Veteran that his current 
hypertension is related to active service are not competent.  
There is no indication that the possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

Given the medical evidence against the claim, for the Board 
to conclude that the Veteran's hypertension is manifested as 
a result of his period of active service would be 
speculation, and the law provides that service connection may 
not be based on a resort to speculation or remote 
possibility.  38 C.F.R. § 3.102 (2009); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for hypertension.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53. 


ORDER

Service connection for hypertension is denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issues of service connection for a right hip disorder; a left 
knee disorder; a lumbar spine disorder; a cervical spine 
disorder; whether new and material evidence has been received 
to reopen a claim for service connection for a right knee 
disorder; and an increased disability rating for residuals of 
a fracture of the left clavicle.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

As to the issues of service connection for a right hip 
disorder; a left knee disorder; a lumbar spine disorder; a 
cervical spine disorder, the Veteran asserts that his current 
disabilities are due to a Jeep accident experienced in 1968 
during his period of active service.  The Veteran has been 
intermittently diagnosed with degenerative joint disease of 
the respective joints.  A review of the Veteran's service 
treatment records confirms that the Veteran was, in fact, 
injured in a Jeep accident during his period of active 
service, during which he was treated for a fractured left 
clavicle, a possible fracture of the left ribs, and a 
possible pneumothorax of the left lung.  While the treatment 
record does not show treatment for a hip, knee, lumbar spine, 
or cervical spine injury, given the current disabilities, and 
the fact that there is evidence of a Jeep accident in 
service, the Board finds that the Veteran should be scheduled 
for a VA examination so that an opinion may be rendered as to 
the etiology of the respective current disabilities, to 
include whether any of the current disabilities are secondary 
to a service-connected disability.  Assistance by VA includes 
obtaining a medical opinion when such an opinion is necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).

As to the issue of whether new and material evidence has been 
received to reopen a claim for service connection for a right 
knee disorder, the Board finds that notice pursuant to the 
VCAA was sent to the Veteran by letter dated in June 2006. 
However, this letter did not adequately provide the Veteran 
with notice under the guidance of the United States Court of 
Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 
Vet. App. 1 (2006) regarding new and material evidence 
claims. The Court has held that VA, by way of a specific 
notice letter, must (1) notify the claimant of the evidence 
and information necessary to reopen the claim, (i.e., 
describe what new and material evidence is); (2) notify the 
claimant of the evidence and information necessary to 
substantiate each element of the underlying service 
connection claim; and (3) notify the claimant of what 
specific evidence would be required to substantiate the 
element or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  Id.  
As such, on remand, the requisite notice must be provided to 
the Veteran demonstrating the evidence and information 
necessary to reopen a previously denied claim and to 
establish entitlement to the underlying claim for the 
benefits sought on appeal.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2009).

Finally, as to the issue of a disability rating greater than 
10 percent for residuals of a fracture of the left clavicle, 
the Veteran asserts that the symptoms associated with his 
left clavicle disability are more disabling than reflected by 
the currently assigned disability rating.  In a letter to the 
RO received in April 2005, the Veteran indicated that he had 
been experiencing severe pain, stiffness, muscle spasm, and 
limitation of motion.  In a lay statement from his spouse, 
also received in April 2005, it was indicated that he 
exhibited increased symptoms, to include pain, stiffness, and 
weakness.  It was also noted that he had difficulty with 
dressing and had also missed time from work as a result of 
his symptoms.

The Veteran filed his claim for an increased disability 
rating in January 2004.  He last underwent a VA examination 
of his left clavicle in July 2001.  The Veteran had been 
scheduled for a VA joints examination in February 2005, 
however, he failed to report as scheduled.  

A letter from the RO dated in May 2005, shows that the 
Veteran was to be scheduled for a disability evaluation 
examination in connection with his claim for disability 
benefits.  It is not clear from the evidence of record 
whether the Veteran was ever scheduled for the subsequent VA 
examination.  As such, the Board finds that an updated VA 
examination is needed to fully and fairly evaluate the 
Veteran's claim for an increased disability rating.  See 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination - particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(the Court determined the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating).

The Board notes that when a claimant fails to report, without 
good cause, for an examination scheduled in conjunction with 
a claim for an increase, the claim shall be denied.  Examples 
of "good cause" include, but are not limited to, the illness 
or hospitalization of the claimant, death of an immediate 
family member, etc. 38 C.F.R. § 3.655 (2009).  Therefore, the 
Veteran is hereby placed on notice that pursuant to 38 C.F.R. 
§ 3.655 (2009) failure to cooperate by attending the 
requested VA examination will result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a notice 
letter which is consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  
The notice letter must describe the 
information and evidence not of record 
that is necessary to substantiate the 
claim to reopen the previously disallowed 
service connection claim for a right knee 
disorder.  The notice letter should 
inform the veteran about the information 
and evidence that VA will seek to 
provide; the information and evidence the 
veteran is expected to provide; and the 
notice letter should request or tell the 
veteran to provide any evidence in the 
veteran's possession that pertains to the 
claim.  

To satisfy the notice requirements for 
previously disallowed service connection 
claims, the notice letter must state the 
bases for the denial in the prior 
decision and describe what evidence would 
be necessary to substantiate that element 
or elements required to establish service 
connection that were deficient in the 
previous denial.  The veteran should also 
be provided with notice of the elements 
necessary to establish the underlying 
claim of entitlement to service 
connection.  

The notice letter should also include the 
notice requirements as outlined in Dings 
v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice letter should 
include information regarding the 
disability rating and the effective date 
to be assigned in the event that the 
previously denied claim of entitlement to 
service connection for a right knee 
disorder is reopened and granted.  

2.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
determine the nature and etiology of his 
asserted right hip, left knee, lumbar 
spine, and cervical spine disorders.  The 
claims file and a copy of this Remand 
should be made available to and reviewed 
by the examiner in conjunction with 
conducting the examination of the 
Veteran.  All testing deemed necessary 
should be undertaken.

The examiner should identify all 
diagnosed disabilities found to be 
present.  Based upon examination of the 
Veteran, relevant medical principles, and 
review of his pertinent medical history, 
the examiner is requested to offer an 
opinion with supporting analysis as to 
whether it is at least as likely as not 
(at least a 50 percent or more 
probability) that any right hip, left 
knee, lumbar spine, and cervical spine 
disorders found on examination are 
related to his period of active service, 
to include the Jeep accident in 1968.

The examiner should also render an 
opinion as to whether it is at least as 
likely as not (at least a 50 percent or 
more probability) that any right hip, 
left knee, lumbar spine, and cervical 
spine disorders found on examination are 
either (a) caused by, or (b) aggravated 
(permanently worsened) by any of the 
Veteran's service-connected disabilities 
(i.e., PTSD, fracture of the left 
clavicle outer one third with malunion, 
periodic tinnitus, or bilateral hearing 
loss).

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology.  Any 
opinions expressed must be accompanied by 
a complete rationale.  If the examiner is 
unable to provide the requested opinions 
without resorting to speculation, it 
should be so stated.

3.  The RO/AMC shall make arrangements 
with the appropriate VA medical facility 
for the Veteran to be afforded an 
orthopedic examination to determine the 
current severity of his service-connected 
residuals of a fracture of the left 
clavicle.  The claims file and a copy of 
this Remand must be made available to the 
examiner for review in conjunction with 
the examination.  All indicated testing 
must be conducted, including any 
radiographic examination and a thorough 
orthopedic examination of the left 
shoulder.

The examiner should specifically report 
all disability caused by the residuals of 
a fracture of the left clavicle.

The examiner is requested to determine 
whether the Veteran's left shoulder 
disability is manifested by nonunion of 
the clavicle or scapula with loose 
movement;  nonunion without loose 
movement; or malunion of the clavicle or 
scapula.

The examiner must conduct range of motion 
studies on the left shoulder.  The 
examiner should describe whether motion 
is limited at the shoulder level; midway 
between the side and shoulder level 
(between 45 and 90 degrees); or to 25 
degrees from the side.  Any ankylosis or 
impairment of the humerus must be 
identified and fully detailed.

The examiner should determine whether the 
left clavicle exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service connected 
left clavicle disability and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  
Finally, the examiner should express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the left 
clavicle is used repeatedly over a period 
of time.  This determination should also, 
if feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
The claims folder must be available to, 
and reviewed by, the examiner in 
conjunction with the evaluation.

The examiner must also report any 
neurological findings due to the 
Veteran's service-connected left clavicle 
disability. 

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on the his employment and activities 
of daily life.  A complete rationale for 
any opinion expressed shall be provided.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claims adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


